             Case 2:16-cv-02694-NJK Document 83 Filed 09/09/20 Page 1 of 1




 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   HENRY LUJAN, et al.,
                                                          Case No.: 2:16-cv-02694-NJK
 8          Plaintiff(s),
                                                                     Order
 9   v.
10   GORDON WESLEY THOMAS, et al.,
11          Defendant(s).
12         The Court previously set a status check for November 4, 2020. Docket No. 81. Due to
13 conflicting duties of the Court, that status check is CONTINUED to 10:00 a.m. on November 17,
14 2020.
15         IT IS SO ORDERED.
16         Dated: September 9, 2020
17                                                          ______________________________
                                                            Nancy J. Koppe
18                                                          United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                 1
